Citation Nr: 1441546	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is in the claim file.

In April 2012, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As reflected in the Board's April 2012 remand, the Veteran asserts having had relevant treatment at a VA facility in Las Vegas, Nevada.  Although an October 2012 record reflects the RO's determination that no records were available at the Las Vegas VA Medical Center, the Veteran submitted VA treatment records reflecting hypertension medication was prescribed in 1995, and a September 1996 record from the "KINNEY" clinic reflects a scheduled appointment.  Another attempt is to be made to obtain VA treatment records, to include records dated in 1995 and 1996, including from the VA Southern Nevada Healthcare System and the VA Tennessee Valley Healthcare System.  

The August 2012 VA examiner concluded that it is less than likely that the Veteran's type II diabetes was related to service or secondary to service-connected hypertension.  A rationale for the opinion was not provided.  The opinion is inadequate.  The Veteran is to be afforded a new VA examination with respect to service connection for type II diabetes mellitus.  

The Veteran asserts that his hypertension is worse since the September 2009 VA examination.  A December 2011 VA treatment record reflects blood pressure was 146/100.  The Veteran is to be afforded a VA examination with respect to the nature and severity of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain VA treatment records, to include records dated in 1995 and 1996, including from the VA Southern Nevada Healthcare System and the VA Tennessee Valley Healthcare System, as well as any other facilities identified by the Veteran.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA type II diabetes mellitus examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that type II diabetes mellitus is related to his active service, or is caused by or aggravated by service-connected hypertension.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner must identify the nature and severity of all manifestations of the Veteran's hypertension, to specifically include systolic and diastolic pressure readings.  The examiner is to state whether the Veteran's hypertension requires continuous medication for control.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



